Citation Nr: 0523053	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his mother and father


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 14 to February 
26, 1988.

In November 2002, the RO disallowed the veteran's claim for 
service connection for schizophrenia.  The RO notified the 
veteran of its decision, and of his appellate rights.  He did 
not initiate an appeal within one year.  As a result, the 
November 2002 decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2002).  The present matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision by the 
RO that found that new and material evidence had not been 
received to reopen the previously denied claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  VA 
must also request that the claimant provide any evidence in 
his possession that pertains to the claim.  Id.  In the 
present case, although a VCAA notice letter was sent to the 
veteran in August 2001-in connection with a prior 
application to reopen-no such letter has been sent in 
connection with the current application.  This needs to be 
corrected.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).  In the present case, the claims file contains a 
March 1996 statement from the veteran indicating that he 
began receiving disability benefits from the Social Security 
Adminstration (SSA) in 1991.  Presently, there are no records 
from SSA in the claims file.  As it appears from the 
available evidence that the veteran's predominant disability 
in 1991 was schizophrenia, it is likely that records in SSA's 
possession contain information relevant to the matter 
currently on appeal.  Accordingly, and because it does not 
appear from the claims file that any attempt has been made to 
obtain those records, a remand is required.  38 C.F.R. § 19.9 
(2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran and his representative 
a VCAA notice letter relative to the matter 
currently on appeal.  Allow the veteran and 
his representative an appropriate 
opportunity for response.

2.  Ask the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA disability benefits, to 
include any medical records considered in 
evaluating his application.  The materials 
obtained should be associated with the 
claims file.

3.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


